DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
Election/Restrictions
Applicant’s election of species of free of acidic monomers in the reply filed on 5/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.
Response to Amendment
The amendment of claim 5 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-2, 5-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
. 
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language of claim 6 is confusing. For purposes of expediting prosecution, the claim is interpreted as “the group consisting of ammonium salt of sulfate, ammonium salt of phosphoric acid, sodium salt of sulfate, and sodium salt of phosphoric acid”.
Claim Rejections - 35 USC § 103
Claims 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al (US 6,623,664).
Takaki teaches a pressure sensitive adhesive comprises a product of a polymerizable composition comprising 5-40wt% of hydrophobic monomers, 1-40 wt% of hydrophilic monomers and 0.01-30 wt% of a reactive ionic surfactant which contains a ammonium salt of sulfate, and a photoinitiator, the hydrophobic monomers are preferably isooctyl acrylate etc  (7:1-20, 11:50-55, 9:1-57). The exemplified hydrophilic monomers are hydrophilic oligomer and partitionable monomers, the latter includes acrylic acid, N,N-dimethylacrylamide, N-vinyl pyrrolidone and N-vinyl caprolactam (9:52-57). The initiator can be a peroxide or dimethoxyphenylacetophenone (12:30-40). The amount of initiator is 0.09 wt% based on the weight of monomers. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
Takaki does not expressly name a single embodiment having the claimed composition, especially at least 25 wt% of hydrophilic non-acidic monomers. 
However, Takaki discloses acrylic acid being an option for the partitionable monomer, Takaki does not require the presence of acrylic acid in the polymerizable composition. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the one contains only N,N-dimethylacrylamide as partitionable monomer, thereby arriving at the presently claimed invention.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al (US 6,623,664) in view of Daniels et al (US 6,855,386).
Takaki teaches the limitation of claim 1, as discussed above.
Takaki does not teach a chain transfer agent like claimed.
However, Daniels discloses an adhesive composition and teaches a chain transfer agent can control the molecular weight of the polymerized compositions. The chain transfer agents are halogenated hydrocarbons or sulfur compounds (7:42-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a chain transfer agent to control the molecular weight. 
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding prior art Takaki, it is noted that case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding unexpected results, it is noted that unexpected results should be demonstrated by experimental data, be compared to the closest prior art and be commensurate in scope with the scope of the claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763